    Case: 1:21-cv-00135 Document #: 21 Filed: 03/02/21 Page 1 of 5 PageID #:128




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                             )   Case No. 1:21-cv-00135
                                             )
 In re Clearview AI, Inc. Consumer Privacy   )   Judge Sharon Johnson Coleman
 Litigation
                                             )
                                                 Magistrate Judge Maria Valdez
                                             )




         LOEVY & LOEVY’S OBJECTIONS TO JOSEPH P. GUGLIELMO’S
            APPLICATION FOR APPOINTMENT AS INTERIM LEAD
                COUNSEL PURSUANT TO FED. R. CIV. P. 23(g)


Dated: March 2, 2021

                                             Respectfully submitted,

                                             /s/ Scott R. Drury
                                             SCOTT R. DRURY
                                             Proposed Lead Counsel
Mike Kanovitz
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
drury@loevy.com
       Case: 1:21-cv-00135 Document #: 21 Filed: 03/02/21 Page 2 of 5 PageID #:129




                                           INTRODUCTION

          Actions speak louder than words. Throughout, Mr. Drury has zealously advocated on

behalf of class members and has repeatedly worked to bring the plaintiffs together, including

building a multidistrict coalition. See Dkt. 10 at 3. 1 In April 2020, he proactively worked with all

counsel to try to coordinate the various cases and sought input on Plaintiff Mutnick’s preliminary

injunction motion. See Ex. 1 (4/14/2020 email). In September 2020, he organized and led a

telephone conference of all counsel to determine if alternatives to JPML consolidation existed to

save the class the attendant delays. See Ex. 2 (9/2/2020 email). After consolidation, Mr. Drury

invited all plaintiffs’ counsel to participate in mediation and took the lead preparing the initial Joint

Status Report. See Ex. 3 (1/17/2021 email); Ex. 4 (2/21/2021 email); Dkt. 5 (Joint Status Report).

          Mr. Guglielmo’s actions tell a different story. Until consolidation, he was hyper-focused

on keeping the litigation in New York, resulting in him advocating against class members’

interests, ignoring the Northern District of Illinois plaintiffs, and artificially inflating the number

of New York cases and plaintiffs. Since consolidation, Mr. Guglielmo has continued to work

against class members’ interests, as discussed below. Now that the JPML has foiled his original

plans, he claims he is a team player. The facts belie the claim and show that his involvement at a

leadership level risks jeopardizing the efficient progress of this case and class members’ interests.

                                              ARGUMENT

          Mr. Guglielmo Has Advocated Defense Positions Against the Class: In response to Mr.

Drury’s effort to organize this litigation via a motion to transfer he filed in the Southern District

of New York (“SDNY”), Mr. Guglielmo advocated against class members’ interests. First,

ignoring that Plaintiff Mutnick’s preliminary injunction motion had already worked to protect class



1
    Citations to docketed entries are to the CM/ECF page numbers.

                                                     1
    Case: 1:21-cv-00135 Document #: 21 Filed: 03/02/21 Page 3 of 5 PageID #:130




members’ interests (Mutnick Dkt. 56 at 4-5), Mr. Guglielmo attacked it as “premature,” “rushed”

and “threadbare.” McPherson Dkt. 21 at 10, 17. Second, primarily interested in the litigation

proceeding in the SDNY, Mr. Guglielmo vouched for Defendants’ credibility, accepting their false

jurisdictional declarations as true. See id. at 9, 19, 21. This Court has since found a factual conflict

between the record and those declarations. Mutnick Dkt. 86 at 5. Mr. Guglielmo’s willingness to

work against class members’ interests to further his own should preclude any leadership role.

        Mr. Guglielmo’s Exclusionary Efforts: During a September 9, 2020 status hearing, Judge

McMahon stayed the SDNY cases and encouraged counsel for the SDNY plaintiffs to work with

the plaintiffs in this District: “I would not waste the stay time . . . .[S]o negotiate whatever you

have to negotiate, and the plaintiffs in the 10 cases should be in communication with each other.”

Ex. 5 (9/9/20 Tr.) at 7:22-8:6 (emph. added). Mr. Guglielmo ignored the court’s directive and,

worse, began working on a “comprehensive draft consolidated amended complaint, an ESI

protocol, a protective order, and draft discovery requests” (Dkt. 9 at 1) without notifying or seeking

input from Messrs. Drury or Kanovitz whom this Court had appointed interim co-lead counsel.

Ex. 6 (Drury Decl.) ¶¶ 4-6. Worse yet, the purported “comprehensive” amended complaint

excludes Plaintiff Mutnick’s nationwide civil rights claims (see id.) – seemingly another attempt

by Mr. Guglielmo to advantage his leadership bid at the expense of the class.

        In contrast, Mr. Drury has continuously sought unity. See, e.g., Exs. 1-4. Even when Mr.

Guglielmo and his group rejected a proposed mediation structure that would prevent multiple

plaintiffs’ attorneys from talking over each other, Mr. Drury continued to pursue their attendance.

Ex. 6 ¶ 7. Ultimately, Mr. Guglielmo and his group participated on their own terms, and the case

did not settle. Id.. That group’s contention that it saved class members from a poor settlement (see

Dkt. 14 at 3) lacks merit. Mr. Drury has not advocated an “early and quick settlement” (see Dkt.



                                                   2
     Case: 1:21-cv-00135 Document #: 21 Filed: 03/02/21 Page 4 of 5 PageID #:131




16 at 3). See Ex. 6 ¶ 8. Indeed, only Mr. Drury has zealously litigated against Defendants. Those

efforts resulted in an opportunity to mediate before Judge Andersen – an opportunity Mr. Drury

extended to all counsel. Id. ¶ 7.

        Mr. Drury’s Coalition Is All-Inclusive: Mr. Drury’s coalition consists of Illinois,

Virginia, California and New York plaintiffs, 2 inclusive of all states in Mr. Guglielmo’s group. Id.

¶ 3. Further, Plaintiff Mutnick was the first to allege nationwide claims. Mutnick Dkt. 6. Thus, the

claim that Mr. Drury would “bargain away Plaintiff Burke’s and similar class members’ claims”

(Dkt. 14 at 3) or disadvantage nationwide class members (Dkt. 16 at 3) is incredible. The all-

inclusive nature of Mr. Drury’s coalition negates Mr. Guglielmo’s primary basis for seeking

appointment, i.e., to ensure New York and California plaintiffs’ interests are represented.

        The Court Should Not Reward Mr. Guglielmo’s Gamesmanship: Mr. Guglielmo’s

claim regarding the number of plaintiffs his group represents (Dkt. 9 at 3) is make weight. He is

counsel in two separate cases (McPherson and Burke), conduct designed to artificially inflate the

number of SDNY cases and plaintiffs. Further, members of Mr. Guglielmo’s group filed one of

the last cases (John), which names five separate plaintiffs. 3 Mr. Drury’s multidistrict coalition –

which is diverse in terms of race/ethnic identity, gender and age, and has grown over time – is a

far better indicator of support than Mr. Guglielmo’s numbers games.

                                          CONCLUSION

        In view of the foregoing, Scott R. Drury respectfully requests that the Court grant his

application to serve as Lead Counsel in this matter and deny Mr. Guglielmo’s application.


2
 The New York and California plaintiffs retained Loevy prior to leadership applications being filed.
3
  The other case in Mr. Guglielmo’s group (Broccolino) is based on a complaint that “borrowed” liberally
from Plaintiff Mutnick’s first-filed complaint, compare Broccolino Dkt. 1 ¶¶21-26, 28-33-35, 40-44, 48,
54-96 with Mutnick Dkt. 6, ¶¶ 21-26, 31-36, 42-45, 47, 62, 93-136, a tacit, if not overt, acknowledgement
of the quality of Mr. Drury’s work.


                                                   3
    Case: 1:21-cv-00135 Document #: 21 Filed: 03/02/21 Page 5 of 5 PageID #:132




                                CERTIFICATE OF SERVICE

       I, Scott R. Drury, an attorney, hereby certify that, on March 2, 2021, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.


                                                     /s/ Scott R. Drury
